Citation Nr: 0937883	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had recognized service in the Philippine 
Commonwealth Army from March 1945 to August 1945.  The 
Appellant is the surviving spouse of the Veteran, who died in 
August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).


FINDINGS OF FACT

1. In November 2002, the RO denied the Appellant's 
application to reopen the claim of claim for service 
connection for the cause of the Veteran's death; after the 
Appellant was notified of the adverse determination, she did 
not appeal the denial of the claim and the rating decision 
became final.

2. The additional evidence presented since the rating 
decision in November 2002 is either redundant or cumulative 
of evidence previously considered or it does not raise a 
reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1. The decision of the RO in November 2002, denying the 
Appellant's application to reopen the claim of service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.104 (2008).

2. New and material evidence has not been presented to reopen 
the claim of service connection for the cause of the 
Veteran's death, and the claim is not reopened.   38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in December 2005 and in the statement of the 
case in September 2006.  


The notice included: 1) the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and pertained to the reason the claim was 
previously denied; 2) the reason the claim was previously 
denied, namely, the lack of evidence showing that the 
Veteran's final illness was due to service; and 3) the type 
of evidence needed to substantiate the underlying claim of 
service connection for the cause of death, namely, evidence 
that the Veteran died of a service-connected injury or 
disease.  

The Appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or she 
could authorize VA to obtain any non-Federal records on her 
behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim, except for the effective date 
of a claim and for the degree of disability assignable); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); of Hupp v. Nicholson, 21 
Vet. App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition and for a condition 
not yet service-connected, except for a statement of the 
conditions, if any, for which the Veteran was 
service-connected at the time of his death).

As a statement of the conditions for which the Veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content did not affect the 
essential fairness of the adjudication and is non-
prejudicial, as the Veteran was not service connected for any 
disabilities during his life time.  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of a claim and for the 
degree of disability, were not provided in the VCAA notice, 
the notice was deficient, but as the claim to reopen service 
connection for the cause of the Veteran's death is denied, no 
effective date or disability rating can be assigned as a 
matter of law.  

Therefore the limited content error in the VCAA notice does 
not affect the essential fairness of the adjudication of the 
claim, and the error is nonprejudicial. The notice included 
the type of evidence needed to substantiate the claims for 
new and material evidence to reopen service connection for 
the death of the Veteran.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

The Veteran died in August 1990. 

A copy of the death certificate shows that the cause of death 
was malnutrition and peripheral neuritis and old age as the 
underlying cause of death.  No condition was listed as 
contributing to the cause of death. 

During his lifetime, the Veteran did not have an adjudicated 
service-connected disability.  

The service treatment records show that in June 1945 the 
Veteran was treated for a carbuncle in the lumbar area.  On 
examination in September 1945, there was no finding of 
malnutrition or peripheral neuritis. 

In Affidavits for Philippine Army Personnel (Processing 
Affidavits), executed in September 1945 and in March 1946, 
the Veteran declared that he did not incur any wound or 
illness during service.

In addition to service records, the evidence previously 
considered is summarized below. 

Medical certificates, dated in May 1992, in November 1996, 
and in March 1997, show that the Veteran had been treated in 
August 1976 for chronic bronchitis and in November 1982 for 
bronchitis with pulmonary tuberculosis.

In November 1995, Dr. L.K., the doctor who signed the death 
certificate, stated the Veteran died of malnutrition and 
peripheral neuritis.

In September 2001, Dr. A.A.D. certified that the Veteran was 
seen in July 1976 for pain in the lumbar area and a chronic 
cough.  He was also hospitalized in August 1976 with chronic 
bronchitis and normal findings on a chest x-ray.

In October 2001, the Veteran and the appellant's son, S.V.I., 
submitted an affidavit that he knew that the Veteran suffered 
two wounds in service, resulting in his terminal illness; 
that the Veteran had chronic pulmonary tuberculosis in the 
lumbar spine; that the peripheral neuritis  was caused by 
infection of the lumbar spine.

In February 2002, the Appellant submitted private records, 
showing that the Veteran was treated for a chronic cough in 
July 1976; stiff neck, joint pain, and painful soles of the 
feet in November 1982; and a cough in November 1987. 

In a rating decision in November 2002, the RO denied the 
Appellant's application to reopen the claim of claim for 
service connection for the cause of the Veteran's death.  
After the Appellant was notified of the adverse 
determination, she did not appeal the denial of the claim and 
the rating decision became final based on the evidence of 
record. 

The Current Claim to Reopen

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

The Appellant filed the claim to reopen in November 2005.  As 
the claim was received after August 2001, the current 
regulatory definition of new and material evidence applies.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additional Evidence

The evidence of record since the rating decision in November 
2002 by the RO consists of the following evidence.  

In a letter in June 2004, in affidavit in September 2004, in 
a letter in November 2005, and in statements in January 2006 
and in August 2006, the Appellant repeated her argument that 
peripheral neuritis was due to an infection of the lumbar 
spine, due to the carbuncle treated in service and 
tuberculosis in the lumbar spine, which was also related to 
service.  This evidence is cumulative, that is, evidence of 
statements that were previously considered and rejected.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.



The Appellant has also submitted a copy of a service record 
for treatment of a carbuncle in June 1945; copies of records, 
dated in August 1976; copies of the medical certificates, 
dated in March 1997 and in September 2001; records of the 
treatment in November 1982.  This evidence is redundant, that 
is, repetitive of evidence previously considered, and 
redundant evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156.

Also, the Appellant submitted a copy her marriage 
certificate.  As the marriage certificate does not relate to 
an unestablished fact necessary to substantiate the claim, 
that is, the Veteran's final illness was related to service, 
the evidence does not raise a reasonable possibility of 
substantiating the claim, and therefore is not new and 
material under 38 C.F.R. § 3.156(a).

For the above reasons, the additional evidence is not new and 
material.  As claim of service connection for the cause of 
the Veteran's death is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the Veteran's 
death is not reopened, and the appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


